Case 1:18-cr-00204-NGG-VMS Document 691 Filed 06/05/19 Page 1 of 1 PageID #: 6721


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District ofNew York
   TH                                                271 Cadman Plaza East

   F.#2017R01840                                     Brooklyn, New York 11201



                                                     June 4,2019


   BvECF


   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Keith Raniere
                          Criminal Docket No. 18-204(8-2) flSFGG)


   Dear Judge Garaufis:

                   The government respectfully submits this letter to request a two-day extension
   ofthe deadline to submit proposed jury charges in the above-captioned case, from tomorrow,
   June 5, until this Friday, June 7. Counsel for the defendant consents to this request.



                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:    _/s/
                                                     Moira Kim Penza
                                                     Tanya Hajjar
                                                     Mark J. Lesko
                                                     Assistant U.S. Attorneys
                                                     (718)254-7000


   cc:    Clerk of Court(NGG)(by ECF)
          Counsel of Record(by ECF)


                                                             s/Nicholas G. Garaufis
